Citation Nr: 1217481	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  11-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard from February 1953 to April 1958 and on active duty from April 1958 to March 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a service connection claim for a dental disorder is also considered a claim for VA outpatient dental treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  However, pursuant to 38 C.F.R. § 3.381(a), as amended on February 29, 2012, the issue on appeal has been listed on the title page accordingly.

The issue of service connection for a dental disorder for VA outpatient dental treatment purposes has been raised by the record in a February 2011 VA outpatient treatment record, which noted the Veteran's inquiry as to whether VA provides dental services for him.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it and is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a dental disorder as a result of combat wounds or other trauma during his active military service.






CONCLUSION OF LAW

The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a March 2011.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

Although the March 2011 letter did not provide notice of the specific provisions regarding service connection for a dental disorder for compensation purposes, the Board finds that there is no prejudice to the Veteran in proceeding to adjudication of this claim.  A reasonable person would understand from the May 2011 rating decision what was needed to prove service connection for a dental disorder, and the September 2011 statement of the case included the pertinent regulations.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, the Veteran was represented by a certified veterans' service organization throughout the claims process.  As such, it appears the Veteran and his representative had actual knowledge of the requirements of service connection for a dental disorder, and VA's duty to notify has either been satisfied or any deficiency has not caused prejudice to the Veteran. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the March 2011 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from April 2001 to May 2011, and private treatment records from August 1998 to December 2002.

Although an examination or an opinion was not obtained in connection with the claim on appeal, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the evidence of record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability; (2) indicates that the disability or symptoms may be associated with the claimant's active service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  In determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79. 

As discussed below, the evidence of record does not show that the Veteran has a dental disorder as defined by VA regulations.  See 38 C.F.R. § 4.150 (2011).  The Veteran and his representative has not asserted, nor does the record show, that the Veteran has a loss of teeth due to loss of substance of the body of the maxilla or the mandible as a result of trauma or disease.  See id.  Consequently, VA was not required to afford the Veteran an examination in connection with this claim on appeal.  See 38 C.F.R. § 17.160 (2011).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

In a February 2011 informal claim, via a VA Form 21-4138, the Veteran requested service connection for dental problems.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2011).

At the time of entry to the Army National Guard, no abnormalities were noted regarding his teeth, maxilla, or mandible on the February 1956 entrance examination report. Similarly, on an April 1958 entrance examination report for the Army, the examining physician marked no abnormalities regarding the Veteran's teeth and noted "acceptable."  Approximately 10 days later, an initial dental examination report marked teeth numbers 30 and 31 to be extracted, a filling on tooth number 18, and that teeth numbers 1, 16, 17, and 32 were extracted. In May 1958, the Veteran's teeth number 30 and 31 were extracted.  A December 1960 in-service examination report revealed the Veteran was missing teeth numbers 1, 16, 17, 30, and 31, as well as findings of normal occlusal, mild calculus, and Class 2 acceptable.  His records also documented in-service treatment at different dental clinics in July 1958, October 1958, and March 1962; however, no further details were included.

At the time of separation in January 1962, a temporary dental examination report marked teeth numbers 30 and 31 as missing, and an examination report noted the Veteran was missing teeth numbers 1, 16, 30, and 31, and findings of normal occlusal, mild calculus, and he was deemed Class 3 acceptable.  Less than one week later, tooth number 1 was extracted. In February 1962, caries were noted on teeth numbers 32, 17, and 18, and he received a filling for each tooth.  The Board further notes that the Veteran marked "no" for having or ever had severe tooth or gum trouble on reports of medical history dated April 1958, December 1960 and January 1962.

Since separation from service, the Veteran's private treatment records from August 1998 to December 2002 reveal his ongoing dental treatment.  In August 1998, the Veteran had severe pain and a root canal on tooth number 20, a distal occlusal (DO) filling on tooth number 20 in September 1998, complaints of swelling and pain in tooth number 3 in February 1999, and a temporary filling on tooth number 2 in March 1999.  In May 1999, he complained of pain and received a root canal on tooth number 18, as well as a crown on the same tooth in November 1999.  In September 2010, tooth number 20 was extracted, and in December 2002, tooth number 14 was extracted after subjective complaints of pain and objective notations of severe decay and infection.  The claims file also contains the Veteran's VA outpatient treatment records from April 2001 to May 2011.  Such records include the Veteran's February 2011 visit with a social worker, with whom he reported having difficulty with his teeth at that time; however, no further explanation was provided by the Veteran. 

Here, the record fails to show that the Veteran sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, during service.  The Board would further note that a determination that these particular dysfunctions, as opposed to dental disability more generally, are currently manifest is a medical determination that must be made by a specialist with medical or dental training.  As the Veteran has not been shown to have such training, he is not competent to provide a diagnosis or an opinion as to etiology.  See 38 C.F.R. § 3.159(a)(2) (2011).  Accordingly, his lay opinion as to the current claim has no probative value.

In light of the evidence discussed above, the Board finds that the probative evidence of record does not show that trauma or disease caused loss of substance of the body of the maxilla and mandible resulting in his loss of teeth.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  


ORDER

Service connection for a dental disorder for compensation purposes is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


